         Case 1:07-cr-00003-LAP Document 880 Filed 11/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                               No. 07-CR-03-8 (LAP)
-against-
                                               No. 17-CV-8567 (LAP)
HISAN LEE,
                                                        ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant Hisan Lee’s motion

[dkt. no. 878 in 07-CR-03] requesting compassionate release due

to the COVID-19 pandemic.        The Government shall respond to Mr.

Lee’s motion no later than December 28, 2020.            Mr. Lee shall

file any reply by January 27, 2021.          Because Mr. Lee’s motion is

straightforward, the request for counsel is denied.             The Clerk

of the Court shall mail a copy of this order to Mr. Lee.

SO ORDERED.

Dated:       November 25, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
